Citation Nr: 0843649	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  07-08 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse





ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The appellant served in the U.S. Naval Reserve from May 1954 
to May 1958, with a period of active duty for training 
(ACDUTRA) from June 27, 1954 to July 10, 1954.  He also 
served in the Army from May 1958 to December 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which confirmed and continued the previous (February 1957) 
denial of service connection for hearing loss and tinnitus.  
The appellant subsequently perfected this appeal.  As will be 
discussed in detail below, additional relevant service 
records were received following the previous denial.  Under 
the circumstances of this case, new and material evidence is 
not needed to reopen the claim.  Rather, the claim is 
reviewed de novo.  See 38 C.F.R. § 3.156(c) (2008).  

In September 2008, a hearing was held before the undersigned 
sitting at the RO.  At that time, the appellant submitted 
additional evidence along with a waiver of RO consideration.

The Board observes that the April 2005 decision also denied 
service connection for right and left knee conditions.  The 
appellant filed a notice of disagreement and a Statement of 
the Case was furnished on these issues in January 2007.  The 
appellant did not include these issues on his Form 9 and they 
were not perfected for appeal.  See 38 C.F.R. § 20.200 
(2008).  Additionally, at the September 2008 hearing, the 
appellant indicated that he was not pursuing these issues.  




FINDINGS OF FACT

The evidence supports a finding that the appellant suffered 
acoustic trauma during his two-week period of ACDUTRA in 
1954; resolving reasonable doubt in his favor, the currently 
diagnosed bilateral hearing loss and tinnitus are related to 
such trauma.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for 
bilateral hearing loss are met.  38 U.S.C.A. §§ 101(24), 
1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.6, 3.102, 
3.303 (2008).

2.  The criteria to establish service connection for tinnitus 
are met.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159 (2008).  In light of the favorable decision 
for the appellant in this case, any error in the timing or 
content of VCAA notice or assistance is considered moot.

II. Analysis

In November 1956, the appellant submitted an application for 
compensation, indicating that while on a two-week period of 
ACDUTRA in June 1954, he experienced a ringing in his left 
ear on the rifle range.  He indicated that he reported this 
to the medical officer and when he returned home, he went to 
his own doctor who said he had a slight loss of hearing.  By 
letter dated in February 1957, the RO advised the appellant 
that he did not have any active duty and was not qualified to 
receive VA benefits.  His claim was placed in a disallowed 
status.  The appellant did not appeal this decision and it is 
final.  38 U.S.C. § 709 (1952); Veterans Regulation No. 2(a), 
Part II, Par. III; Department of Veterans Affairs Regulation 
1008 (currently 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008)).

The appellant submitted a claim to reopen in May 2004.  A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  See 38 U.S.C.A. § 5108 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.156(a) (2008).  Regulations 
currently in effect, however, provide that, notwithstanding 
any other section in this part, at any time after VA issues a 
decision on a claim, if VA receives or associates with the 
claims file relevant official service department records that 
existed and had not been associated with the claims file when 
VA first decided the claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of this section.  Such records 
include, but are not limited to, service records that are 
related to a claimed in-service event, injury, or disease.  
38 C.F.R. § 3.156(c) (2008).  

In developing the appellant's May 2004 claim, the RO 
requested his Reserve treatment records and these were 
received and associated with the claims file in March 2005.  
On review, the Reserve treatment records include information 
and examination findings related to the appellant's 
complaints of hearing loss and tinnitus following rifle range 
training.  The Reserve records dated prior to February 1957 
were in existence at the time of the previous denial but had 
not been obtained.  Thus, the claim is reviewed on a de novo 
basis.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2008).

The term "active military, naval, or air service" includes 
active duty, any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty; and any period 
of INACDUTRA during which the individual concerned was 
disabled or died (i) from an injury incurred or aggravated in 
line of duty; or (ii) from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident occurring 
during such training.  38 U.S.C.A. § 101(24) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.6(a) (2008).

The term "active duty for training" is, inter alia, full-
time duty in the Armed Forces performed by Reserves for 
training purposes or by members of the National Guard of any 
State.  38 U.S.C.A. § 101(22) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.6(c) (2008).  The term "inactive duty for 
training" means, inter alia, duty other than full-time duty 
prescribed for Reserves or the National Guard of any State.  
38 U.S.C.A. § 101(23) (West 2002 & Supp. 2007) 38 C.F.R. § 
3.6(d) (2008).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

If a veteran serviced continuously for 90 days or more during 
a period of war or after December 31, 1946, certain chronic 
diseases, including sensorineural hearing loss, shall be 
service connected although not otherwise established as 
incurred in or aggravated by service if manifested to a 
compensable degree within one year following discharge from 
military service.  See 38 C.F.R. §§ 3.307, 3.309(a) (2008).  
Presumptive periods do not apply to ACDUTRA and INACDUTRA.  
See Biggins v. Derwinski, 1 Vet. App. 474 (1991).  

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2008).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2007).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.102 (2008).

The appellant contends that his current hearing loss and 
tinnitus are related to noise exposure during his two-week 
period of ACDUTRA in 1954.  In a January 1957 statement, the 
appellant reported that on his third day of training he 
incurred a loss of hearing and ringing in his left ear which 
had continued to date.  He indicated that when the ringing 
did not stop he reported to sick bay, but they were unable to 
help him.  On return to Hawthorne Station, he again reported 
to sick bay and was sent to the Naval Hospital for 
examination, where they recommended a medical release.  

At the hearing, the appellant provided testimony regarding 
his service.  He reported that he has had ear problems 
consistently since his period of ACDUTRA and that his 
subsequent service in the Army caused further aggravation.  
The appellant also read a compelling statement wherein he set 
forth all of his contentions, described the evidence in favor 
of his claim, and highlighted what he thought to be 
inconsistencies and inaccurate information in the record.

Service records show that on examination for the Naval 
Reserve in May 1954, the appellant's ears and drums were 
reported as normal on clinical evaluation.  Hearing was 
reported as 15/15 on whispered and spoken voice testing 
bilaterally.  On the accompanying report of medical history, 
the appellant reported an ear infection about five years 
prior with none since.  Following the examination, the 
appellant was found physically qualified for enlistment and 
the only defects noted were unrelated to his ears or hearing.  
Note dated June 21, 1954 indicates the appellant was examined 
and found physically qualified for 14 days of training duty.

Reserve treatment records contain a request for consultation 
dated in October 1954.  Review of this document is somewhat 
confusing as it appears to include comments and findings of 
more than one examiner.  It also includes a note dated in 
August 1954, which indicates complaints of a buzzing in the 
ear which started 7 to 8 weeks prior immediately after firing 
an M-1 on ACDUTRA in boot camp.  A history of bilateral 
myringotomy in childhood due to mastoid infection was noted.  
Impression was tinnitus, cause unknown.  It was further noted 
that the appellant had excellent functional hearing and there 
was no evidence of inner ear disease at that time.  
Additional notes, apparently by Dr. C, indicate that the 
tinnitus was probably due to childhood ear infection.  A 
diagnosis of deafness slight, high frequency only, probably 
caused by childhood infection, was also noted.  The examiner 
further commented that this was not caused by three hours on 
the rifle range.  

Retention examination in October 1954 describes the ears and 
drums as abnormal on clinical evaluation.  The examiner noted 
severe tinnitus in the left ear, a history of bilateral 
myringotomy in childhood due to mastoid infection, and that 
it was the recommendation of ear, nose, and throat (ENT) 
consultation that the appellant be discharged from naval 
service.  On the associated report of medical history, the 
appellant reported that his health was perfect except for the 
ringing in his left ear and partial loss of hearing occurred 
at two weeks of boot camp.  

Examination in April 1956 noted complaints of impaired 
hearing and occasional tinnitus ever since training on the 
firing range.  Correspondence dated in May 1956 indicates 
that the April examination did not contain the requested 
otology consultation.  It is unclear whether further 
examination was accomplished.  

Letter from the appellant's private physician, Dr. J.W., 
dated in May 1957, indicates that the appellant had been 
under his care since November 1949.  He noted that an 
audiogram taken in July 1954 showed left ear hearing loss and 
that his complaint started shortly after Naval Reserve 
training.  He noted that the appellant was seen again in May 
1957 with complaints of his ear ringing.  Diagnosis was nerve 
deafness, left ear, probably due to gunfire and profuse sharp 
explosive sounds.  Letter from Dr. J.W. dated in March 1958 
notes complaints of ringing and loss of hearing in the left 
ear with no improvement.  Diagnosis was nerve deafness, left 
ear, due to gunfire and profuse sharp explosive sounds.  
Letter from Dr. J.W. dated in June 1958 indicates that it had 
come to his attention that the appellant was inducted into 
the Army.  He stated that the appellant was suffering from 
severe ringing and partial loss of hearing, left ear incurred 
while on the firing range during Reserve training in June 
1954.  It was also noted that any further exposure to gunfire 
explosions could result in a complete loss of hearing in the 
left ear.

The appellant was reportedly drafted into the Army and 
induction examination in April 1958 noted deafness.  The 
appellant reported ringing in the ears since 1954.  The 
appellant was seen in the ENT clinic in June 1958.  Audiogram 
showed a hearing loss in both ears at the 4000 Hertz 
frequency.  Impression was (1) bilateral loss of hearing 
perceptive; and (2) tinnitus associated to diagnosis number 
1.  Medical Board dated in December 1958 indicated that the 
bilateral deafness existed prior to active duty (approximate 
date of origin was 1954) and was not aggravated by active 
duty.  Associated narrative summary included a past medical 
history of an infected ear at age 8 requiring incision and 
drainage.

Private medical records show the appellant sought treatment 
for hearing loss and tinnitus in December 1989.  He reported 
tinnitus since 1954 following shooting on a rifle range 
without protection and a marked exacerbation over the past 
four years.  Impression was sensorineural hearing loss and 
tinnitus both ears.  Associated audiograms show a bilateral 
hearing loss disability for VA purposes.  See 38 C.F.R. 
§ 3.385 (2008).  

Statement from Dr. J.H. dated in February 2007 indicates the 
appellant had a moderate to severe sensorineural hearing loss 
in both ears and that the hearing loss was most likely due to 
past noise exposure and the tinnitus was a symptom of the 
hearing loss.  Statement from Dr. J.H. dated in November 2007 
notes the appellant's history of significant noise exposure 
during military training in 1954.  He indicated that the 
initial diagnosis was sensorineural hearing loss due to noise 
exposure and subsequently the appellant developed further 
hearing loss due to presbycusis.  Dr. J.H. indicated that the 
appellant denied a history of mastoid or middle ear 
infections and that their examination failed to reveal any 
evidence of such infections.

The Board acknowledges the claims file does not contain a 
record showing the appellant complained of ear problems 
during his two-week period of ACDUTRA.  However, the 
appellant is competent to testify that he had ringing in his 
ears following training on the firing range.  See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002) (appellant 
competent to testify regarding symptoms capable of lay 
observation).  The appellant's statements and testimony are 
corroborated by subsequent Reserve treatment records showing 
complaints related to his period of ACDUTRA.  Additionally, 
the appellant submitted a June 2004 statement from H.N. who 
indicated he was with the appellant at the Naval Training 
Center and that following rifle practice, he complained of 
his ears ringing.  He noted this condition has continued as 
long as he has known the appellant and that they have been 
associates over the years.  The Board notes that H.N. was 
listed on the appellant's original claim as a person who knew 
about his injury.  On review, the evidence supports a finding 
that the appellant was exposed to acoustic trauma during his 
period of ACDUTRA in 1954.

Notwithstanding a finding of acoustic trauma, in order to 
establish service connection, there must be a relationship 
between current disability and such trauma.  In evaluating 
the medical opinions of record, the Board notes that in 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the United 
States Court of Appeals for Veterans Claims (Court), citing 
its earlier decisions in Swann v. Brown, 5 Vet. App. 229 
(1993) and Reonal v. Brown, 5 Vet. App. 458 (1993), 
reaffirmed the proposition that, in evaluating medical 
opinion evidence, the Board may reject a medical opinion that 
is based on facts provided by the veteran that have been 
found to be inaccurate or that are contradicted by other 
facts of record.  Id. at 179.  However, the Court declared 
that the Board may not disregard a medical opinion solely on 
the rationale that the medical opinion was based on a history 
provided by the veteran, and instead must evaluate the 
credibility and weight of the history upon which the opinion 
is predicated.  Id.  

The Board acknowledges the October 1954 medical statement 
which relates the appellant's hearing loss and tinnitus to 
childhood ear infections and indicates his complaints were 
not caused by training on the rifle range.  The appellant, 
however, has testified that he did not have an extensive 
history of infection and that at no time did he have any 
surgical procedures done.  He was completely unaware of where 
the information came from that he had had a bilateral 
myringotomy as a child.  The appellant's testimony is 
considered credible.  In this regard, the Board notes that 
the appellant reported only minor ear trouble on entrance 
examination in May 1954 and Dr. J.H. indicated that there was 
no evidence of mastoid or middle ear infections shown on 
examination.  Further, the appellant's reports of problems 
immediately following shooting on the rifle range are 
consistent throughout the record.  Considering all evidence, 
the negative medical opinion appears to be based, in part, on 
an inaccurate history.  On the contrary, the information 
provided by the appellant to his private physicians appears 
supported by the overall evidence of record and the medical 
statements suggesting a relationship between claimed 
disability and in-service noise exposure are considered 
probative.  

In this case, the cause of the appellant's current bilateral 
hearing loss and tinnitus may never be known to a certainty.  
Under the benefit-of-the-doubt rule, for the appellant to 
prevail, there need not be a preponderance of the evidence in 
his favor, but only an approximate balance of positive and 
negative evidence.  In other words, the preponderance of the 
evidence must be against the claim for the benefit to be 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Given the evidence set forth above, such a conclusion cannot 
be made in this case.  Thus, resolving reasonable doubt in 
the appellant's favor, service connection for bilateral 
hearing loss and tinnitus is warranted.  See 38 C.F.R. 
§ 3.102 (2008).  





ORDER

Entitlement to service connection for bilateral hearing loss 
is granted. 

Entitlement to service connection for tinnitus is granted. 



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


